Per curiam.
Pursuant to Rule 4-208.1 of the Rules and Regulations of the State Bar of Georgia, the Investigative Panel of the State Disciplinary Board issued a Notice of Discipline for disbarment against Respondent Mary Lee Scott Bryson for Bryson’s alleged violations of Standards 4 (engaging in professional conduct involving dishonesty, fraud, deceit, or wilful misrepresentation); 22 (withdrawing from employment without taking reasonable steps to avoid foreseeable prejudice to the rights of the client); 23 (failing to refund unearned fees); 44 (wilfully abandoning or disregarding a legal matter to the client’s detriment); 45 (knowingly engaging in conduct contrary to a disciplinary rule); 65 (knowingly commingling client funds with the lawyer’s funds and failing to account for trust property), and 68 (failing to respond to disciplinary authorities) of Bar Rule 4-102. Upon Bryson’s failure to file a Notice of Rejection in response to the properly and personally served Notice of Discipline, Bryson was in default under Bar Rule 4-208.1 (b) with no right to an evidentiary hearing and subject to such discipline and further proceedings as determined by this Court. The Investigative Panel of the State Bar has recommended that Bryson be disbarred as the appropriate sanction. We agree.
Bryson consented to represent a client in a wrongful foreclosure action. After misrepresenting her number of years in practice, failing to respond to or inform the client of a motion for summary judgment, and charging the client more than $4,000 in fees, Bryson failed to take any further action in the case and informed the client that she was withdrawing from representation of the client. Bryson moved to withdraw without taking steps necessary to protect the client’s rights, did not return all of the client’s files at the time she withdrew, and did not refund or account for the fees the client had paid which Bryson had not earned. Bryson has completely failed to respond to disciplinary authorities, and this Court finds no evidence of mitigating circumstances.
*582Decided July 6, 1998.
William P. Smith III, General Counsel State Bar, Jenny K. Mit-telman, Assistant General Counsel State Bar, for State Bar of Georgia.
Bryson’s undisputed conduct constitutes violations of Standards 4, 22, 23, 44, 45, 65, and 68 of Bar Rule 4-102. Accordingly, disbarment is wárranted, and we accept the recommendation of the Investigative Panel of the State Bar. Bryson is disbarred from the practice of law in Georgia. She is reminded of her duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.